Exhibit 10.2

LOGO [g77003g85n51.jpg]

PERSONAL AND CONFIDENTIAL

April     , 2009

[Employee’s Name]

[Home Street Address]

[Home City, State, Zip Code]

Dear [Name]:

Due to current economic and business conditions, Pacer International, Inc.
(together with its successors and assigns, the “Company”), and its subsidiaries
are instituting salary reductions for all employees. In consideration of your
continued employment with the Company or its subsidiary, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and you, by your signature and acceptance below,
hereby agree as follows:

 

  1. You have signed an Employment Agreement with the Company or one of its
subsidiaries dated [date] (as amended and currently in effect, the “Employment
Agreement”) and you are a participant in the special management retention
program described in a letter agreement dated [date] (the “CIC Letter”)
providing for enhanced severance benefits upon termination of employment under
specified circumstances within 18 months after a Change in Control (as defined
in Exhibit A to the CIC Letter).

 

  2. Effective April 12, 2008, your then current annual base salary of $[X] (the
“Pre-reduction Base Salary”) was reduced by 10% to $[Z]. This salary reduction
will remain in effect until further notice.

 

  3. If your employment is terminated by the Company or one of its subsidiaries
without cause (as defined in your Employment Agreement) after the date of this
letter, any continued base salary payments during the “Severance Period” under
your Employment Agreement will be calculated using your Pre-reduction Base
Salary or, if greater, your base salary in effect at the time of the termination
of your employment.

 

  4. The enhanced severance benefit payable to you under the CIC Letter will be
calculated based on the greatest of the following: (1) your base salary in
effect immediately prior to the Change in Control; (2) your base salary at the
time of the termination of your employment; or (3) your Pre-Reduction Base
Salary. The limitation under the CIC Letter which caps the enhanced severance
benefits to two times your annual base salary will likewise be calculated based
upon the greatest of the foregoing amounts specified in clauses (1), (2) and
(3) in the immediately preceding sentence.

Pacer International, Inc., Legal Department

One Independent Drive, Suite 1250, Jacksonville, FL 32202 ¿ Tel 904-485-1000 ¿
Fax 904-485-1019



--------------------------------------------------------------------------------

[Employee’s Name]

April __, 2009

Page 2 of 2

 

  5. This letter describes special arrangements that are not available to all
Company employees. You covenant and agree to keep the existence and terms of
this letter in the strictest confidence, consistent with the restrictions on
disclosure set forth in the Employment Agreement and the CIC Letter. You
acknowledge and agree that your failure to observe, or your breach of this
covenant and agreement, will cause the Company and its subsidiaries irreparable
harm, and in such case the terms and provisions of paragraphs 3 and 4 above will
be null and void in addition to all other rights and remedies available to the
Company for such failure or breach.

 

  6. Except as expressly provided in this letter, the terms of your Employment
Agreement and CIC Letter shall remain in full force and effect in accordance
with their respective terms and provisions.

 

  7. This letter may be signed in two or more counterparts, and each such
counterpart shall be an original instrument, but all such counterparts taken
together shall be considered one and the same agreement, effective when one or
more counterparts have been signed by each party and delivered to the other
party, it being understood that all parties need not sign the same counterpart.
Any signed counterpart delivered by facsimile, email or similar electronic means
shall be deemed for all purposes to constitute such party’s good and valid
execution and delivery of this letter.

Please indicate your acknowledgement and acceptance of, and agreement with, the
terms of this letter by signing and printing your name and dating the enclosed
copy of this letter in the spaces provided below and returning it no later than
Friday, April 24, 2009, to undersigned c/o the Pacer Legal Department in
Jacksonville, Florida, by facsimile to 904-485-1019, followed by your original
signed copy by mail to the address appearing in the letterhead of this letter.

 

Sincerely,   Karen Rice Vice President, Human Resources

Acknowledged, Accepted And Agreed To:

Signature:                                      
                                  

Print Name:                                          
                           

Date:                                          
                                       

Pacer International, Inc., Legal Department

One Independent Drive, Suite 1250, Jacksonville, FL 32202 ¿ Tel 904-485-1000 ¿
Fax 904-485-1019